United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 04-2101
                               ________________

Dwight L. Laughlin,                   *
                                      *
            Appellant,                *
                                      *      Appeal from the United States
      v.                              *      District Court for the
                                      *      Western District of Missouri.
Dora Schriro, Director,               *
Department of Corrections;            *
Michael Groose, Associate             *
Director, Department of               *
Corrections; Mike Kemna,              *
Superintendent, Cross Roads           *
Correctional Center; CO-1 Ring,       *
Correctional Officer, Cross Roads     *
Correctional Facility; Corrections    *
Medical Services, Inc.; CO-1          *
Wright, Correctional Officer,         *
Cross Roads Correctional Center;      *
CO-1 Oliver, Correctional Officer,    *
Cross Roads Correctional Center;      *
Holtmeier, Correctional Medical       *
Services, Inc.,                       *
                                      *
            Appellees.                *

                               ________________

                          Submitted: October 12, 2005
                              Filed: December 7, 2005
                             ________________

Before LOKEN, Chief Judge, GRUENDER, and BENTON, Circuit Judges.
                                 ________________

GRUENDER, Circuit Judge.

       Dwight L. Laughlin, an inmate at the Cross Roads Correctional Center in
Cameron, Missouri (“CrCC”), sued the Appellees1 pursuant to 42 U.S.C. § 1983,
alleging that they violated his Eighth Amendment right to be free from cruel and
unusual punishment by being deliberately indifferent to his serious medical needs.
The district court2 granted summary judgment in favor of the Appellees. For the
reasons discussed below, we affirm.

I.    Background

       Laughlin asserts that during the morning of September 7, 1997, he experienced
physical symptoms which he believed indicated that he was having a heart attack. As
a result, he pressed the call button in his cell at 7:30 a.m. He asserts that when no
guard responded, he pressed his call button again at 8:15 a.m. At approximately 8:35
a.m., Appellee Ring responded to Laughlin’s call button. Laughlin advised Ring that
he believed he was having a heart attack. Approximately twenty minutes later,
Appellee Oliver came to Laughlin’s cell. Laughlin informed Oliver that he believed
he was having a heart attack. Oliver then called for medical assistance, which arrived
approximately fifteen minutes later. Laughlin was taken to the medical unit, where


      1
        The Appellees that are parties to this appeal are: Dora Schriro, the Director of
the Missouri Department of Corrections (“MDOC”); Michael Groose, the Associate
Director of the MDOC; Mike Kemna, the Superintendent of the CrCC; and CrCC
Correctional Officers Ring, Wright and Oliver. The claims against Appellees
Corrections Medical Services, Inc. and Holtmeier previously were dismissed by the
district court and are not at issue in this appeal.
      2
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
                                          -2-
he was examined by a physician and treated with an over-the-counter antacid.
Laughlin was returned to his cell at 9:47 a.m. Later that day, at 2:43 p.m., medical
assistance again responded to Laughlin’s cell. A few minutes later, Laughlin was
taken to the medical unit and then was admitted to the CrCC infirmary. The following
day he was taken from the infirmary to Heartland Hospital in St. Joseph, Missouri,
where he was diagnosed as having suffered a small acute myocardial infarction. He
received angioplasty treatment on September 15, 1997.

II.   Discussion

       “We review de novo the district court’s grant of summary judgment, applying
the same standards as the district court.” Dulany v. Carnahan, 132 F.3d 1234, 1237
(8th Cir. 1997). Summary judgment is appropriate if the record indicates that “there
is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” Id. (quoting Fed. R. Civ. P. 56(c)). We review the facts
in the light most favorable to the nonmovant. Id. (citing Matsushita Elec. Indus. Co.
v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). Summary judgment is proper
“against a party who fails to make a showing sufficient to establish the existence of
an element essential to that party’s case, and on which that party will bear the burden
of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The Eighth Amendment obligates state prison officials to provide inmates with
medical care. Estelle v. Gamble, 429 U.S. 97, 103 (1976). To prevail on a claim that
a delay in medical care constituted cruel and unusual punishment, an inmate must
show both that: (a) the deprivation alleged was objectively serious; and (b) the prison
official was deliberately indifferent to the inmate’s health or safety. Beyerbach v.
Sears, 49 F.3d 1324, 1326 (8th Cir. 1995). When the inmate alleges that a delay in
medical treatment rises to the level of an Eighth Amendment violation, “the objective
seriousness of the deprivation should also be measured ‘by reference to the effect of
delay in treatment.’” Id. (quoting Hill v. Dekalb Regional Youth Detention Ctr., 40

                                          -3-
F.3d 1176, 1188 (11th Cir. 1994). To establish this effect, the inmate “must place
verifying medical evidence in the record to establish the detrimental effect of delay
in medical treatment . . .” Crowley v. Hedgepeth, 109 F.3d 500, 502 (8th Cir. 1997)
(quoting Hill, 40 F.3d at 1188). While Laughlin submitted evidence documenting his
diagnosis and treatment, he offered no evidence establishing that any delay in
treatment had a detrimental effect and thus failed to raise a genuine issue of fact on
an essential element of his claim. As such, the grant of summary judgment in favor
of the Appellees was proper. Dulaney, 132 F.3d at 1243 (holding that summary
judgment in favor of the defendants was not in error as to inmate-plaintiffs Anderson
and Allen, where neither Anderson nor Allen submitted verifying medical evidence
indicating that a delay in treatment of her acute cardiac condition resulted in an
adverse effect).

III.   Conclusion

       Accordingly, we affirm the district court’s grant of summary judgment.

                        _____________________________




                                         -4-